Order entered March 6, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01298-CV

                          TEXAS TRUE CHOICE, INC., Appellant

                                               V.

                       BAYLOR HEALTH CARE SYSTEM, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-11409

                                           ORDER
       We GRANT appellant’s March 3, 2015 unopposed second motion for an extension of

time to file a brief. Appellant shall file a brief by APRIL 6, 2015. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE